Citation Nr: 0511287	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-01-273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to August 31, 2000.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD for the period beginning on August 31, 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to January 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issues 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The claims file reflects submissions by 
the veteran which assert that he is unemployable due to his 
PTSD.  This matter is hereby referred to the RO for 
appropriate development and action.

During the initial review of this case on the issue of 
entitlement to service connection, in December 1998, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible, granted entitlement to service connection, 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  For the period prior to August 31, 2000, the veteran's 
PTSD manifested with sleep difficulties, intrusive thoughts, 
some social isolation, and chronic substance abuse.  The 
evidence of record shows the veteran's PTSD to have more 
nearly approximated mild, rather than definite, impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and definite industrial impairment.

2.  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and definite industrial impairment were not more nearly 
approximated.

3.  For the period November 7, 1996, to August 30, 2000, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, was not more nearly approximated.

4.  For the period beginning on August 31, 2000, the 
veteran's PTSD manifested with sleep difficulties and 
intrusive thoughts, which are responsive to medication, some 
social isolation, and recurrent substance abuse.  The 
evidence of record shows the veteran's PTSD to have more 
nearly approximated considerable, rather than severe, 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and definite 
industrial impairment.

5.  Severe impairment in the ability to establish or maintain 
effective and wholesome relationships with people and severe 
industrial impairment were not more nearly approximated.




CONCLUSIONS OF LAW

The requirements for an initial rating in excess of 10 
percent for PTSD for the period prior to August 31, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code (DC) 9411 
(1996); 38 C.F.R. § 4.130, DC 9411 (2004). 

The requirements for an initial rating in excess of 50 
percent for PTSD for the period beginning on August 31, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.132, DC 9411 (1996); 38 C.F.R. 
§ 4.130, DC 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1995.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Veterans' Appeals (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held that, although the 
VCAA, by its terms, envisions the requisite notice being 
provided prior to the initial adjudication of a claim, in 
light of the Secretary's determination and VAOPGCPREC 7-2003, 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The 
Court further held, however, that in pre-VCAA cases such as 
the veteran's, where the RO could not have complied with the 
notice requirements, the initial adjudication was not error 
and need not be vacated.  Id. at 120.  An appellant in a pre-
VCAA claim, however, is entitled to a "VCAA content-
complying notice" and proper subsequent VA process" before 
completion of appellate review.  Pelegrini, 118 Vet. App. at 
120.  The veteran in fact received such notice while the case 
was on remand. 

In a letter dated in December 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim for an 
increase.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of the evidence 
already received by the RO and of record, and that he should 
send any evidence he had which supported his claim for an 
increased evaluation, and that the RO would obtain any 
federal records identified as related to his claim.  The 
letter also informed the veteran that, at his option, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The veteran responded in January 
2004 that the claims file was complete and that there was no 
reason not to return the record to the Board.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Duty of assistance

As concerns the duty to assist the veteran with the 
development of his claim, the RO obtained the Social Security 
Administration (SSA) records related to the veteran's claim 
with that agency, his VA treatment records, and arranged for 
appropriate examinations.  Neither the veteran nor his 
representative assert that there is missing evidence, that 
there is additional evidence to be obtained, or that there 
was a request for assistance which was not acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c).

Overview

The veteran submitted his claim for entitlement to service 
connection in November 1995.  The September 1996 rating 
decision denied the claim.  The February 2001 rating decision 
granted service connection with an initial evaluation of 10 
percent, effective November 29, 1995, and an initial 
evaluation of 50 percent, effective August 31, 2000.

Factual background
Period prior to August 31, 2000

A November 1995 VA Discharge Summary reflects that the 
veteran was admitted in early November 1995 for substance 
abuse inpatient treatment, and that he was hospitalized for 
substantially all of November 1995.  The report reflects that 
the veteran presented with a report that he wanted to get off 
heroin and find out why he craved it.  He reported that he 
started using heroin in 1968 two to three times a week, and 
that he started smoking heroin in Vietnam.  He also reported 
that he started using cocaine at age 20, and that he started 
using marijuana on weekends in Vietnam.  The veteran related 
that he saw money, depression, and anxiety as his triggers 
for substance abuse, and that he used heroin because it 
helped him get to sleep and not be depressed and lie awake.  
He also reported a fairly extensive history of legal 
problems.  The veteran complained of intermittent periods of 
depression and anxiety, and that he felt that he had had 
anxiety and depression since Vietnam.

The veteran reported having been married for 11 years, and 
that he had a 14-year-old son, and that he and his wife cared 
for his deceased stepson's four children every other weekend.  
He reported a history of night sweats, crying spells, sleep 
disturbance, anxiety, and depression.  At the time of the 
interview, he was on Workmen's Compensation due to a left 
knee injury sustained on his job in June 1995.

The mental status examination revealed the veteran to be 
alert and oriented times three.  He appeared tired, in 
withdrawal from opiates, neatly groomed, relaxed, and 
compliant during the interview, with good eye contact.  His 
speech was coherent, spontaneous and at a normal rate, and 
his thoughts were goal directed.  He denied delusions, 
suicide or homicide ideation, and the examiner observed no 
evidence of them.  There was no tangentiality, and his affect 
was appropriate.  Cognitive functioning was intact and his 
concentration good.  Immediate, recent, and remote memory was 
good.  The veteran's insight was good.  The examiner rendered 
an Axis I diagnosis of heroin, Darvocet, and cocaine 
dependency, and cannabis dependency in remission.  Axis V was 
assessed as 45.  The veteran was discharged without any 
restrictions on his activity or ability to work.

The July 1996 VA examination report reflects that the veteran 
reported that he served two tours in Vietnam and that, after 
his discharge from active service, he had been "unable to 
adapt to the norms" of society.  He reported sleep 
difficulties with crying spells two to three times a week.  
He reported, however, that he did not personally remember 
these events, but his wife told him about them.  He reported 
that he cannot socialize, is startled by sudden loud noises, 
which bring back memories of being in Vietnam.  The veteran 
related that, after being in so many fire fights, it was 
difficult to treat people normal.  The veteran also made it a 
point to clarify what he viewed as inaccurate history from 
the November 1995 admission, in that he related that he did 
not start using heroin until he was in Vietnam.  He related 
that smoking heroin was no different than smoking cigarettes 
or marijuana, which he said was rampant in Vietnam.  He was 
jailed for one year in the 1970s for robbery, and later in 
the 1970s, for several trespassing charges for a total period 
less than 90 days.  He served three years for trespassing and 
possession of burglary tools in 1980, where his intent was to 
steal for drug money.  The veteran was on parole at the time 
of the examination, as he was jailed from 1992 to 1994 for 
petty larceny.  He complained of sleep difficulties, as 
related to him by his wife, memories of Vietnam, and that his 
main complaint was that his difficulty in adapting to the 
rules of life had much to do with his Vietnam experiences.  
The veteran wanted very much for it to be understood that his 
life had been derailed.  The veteran became tearful when he 
spoke of some of his Vietnam experiences, but he was not 
particularly anxious and, except for the tears, did not 
present with significant depressed affect, and there was a 
certain element of histrionic presentation.  The veteran was 
on Prozac at the time of the interview.

The examiner rendered a diagnosis of adjustment disorder with 
depressed mood and observed that there was some extensive 
history of polysubstance abuse with antisocial behavior.  The 
examiner noted that the veteran manifested elements of PTSD 
with interrupted sleep and difficult memories, but those 
elements did not appear strong enough to warrant a full 
diagnosis of PTSD.  As concerned the veteran's long history 
of drug abuse, in light of the veteran's reference to his 
drug abuse because "it was there," the examiner opined that 
the veteran did not partake of drugs for symptomatic relief.  
The examiner also opined that the veteran's symptoms were not 
the major reason for his difficulty in sustaining employment.

A September 1996 VA Discharge Summary reflects that the 
veteran was again admitted for approximately two weeks for 
drug and alcohol treatment.  He related a history similar to 
that set forth above.  He related that he saw physical pain 
and flashbacks as triggers to his drug and alcohol abuse.  
The report reflects a history of chills and night sweats 
secondary to withdrawal, trouble making decisions, sleep 
disturbance, crying spells, suicidal ideation, difficulty 
working, fatigue, social withdrawal, anxiety, and depression.  
Mental status examination revealed the veteran to be alert 
and oriented times three.  Memory was 3/3 at 0 and 2/3 at 
three minutes.  Mood was depressed, affect was euthymic, and 
thoughts were goal directed.  He denied, and there was no 
evidence of, any suicide or homicide ideation, audio 
hallucinations, or visual hallucinations.  Abstractions by 
proverbs were good, fund of knowledge was good by testing, 
and judgment was good by testing but poor by history.  Mini-
mental status examination was 30/30.  The Axis I diagnosis 
was heroin and cocaine dependency and PTSD, with Axis V at 
45.  The veteran was placed on Desipramine, and discharged 
without any restriction on activity or ability to work.

A May 1997 VA Discharge Summary reflects that the veteran was 
admitted for approximately three days when he presented with 
complaints of feeling depressed and wanting to "get off the 
dope."  The veteran presented with suicidal ideation and 
"intent to harm himself."  The veteran reported that his 
mother had died, he was very close to her, and that he had 
been on a four-day heroin binge since her death and, on the 
day of admission, he had entertained intrusive thoughts of 
setting himself on fire with gasoline.  The veteran was 
coping with the loss of his mother by regressing to heavy 
substance abuse.  He also reported increased flashbacks, 
insomnia, and increased startle reflex, and reported that his 
medication had resulted in only little improvement in his 
depressive symptoms.  His flashbacks had increased during 
that week.  The veteran described severe anger at the 
government and Workmen Compensation for his inability to get 
a job after his knee injury.  Mental status examination 
revealed the veteran to be alert and oriented times three.  
His mood was depressed and his affect appropriate.  The Axis 
I diagnosis was opiate dependency, PTSD, and bereavement.  
Axis V was assessed at 5.

A September 1997 VA Discharge Summary reflects that the 
veteran presented with a complaint of being tired of drugs 
and wanting to participate in the Methadone program.  He 
reported no depressive symptoms and denied suicidal or 
homicidal ideation.  The veteran reported that he and his 
wife had been separated for one year, and that he currently 
worked as a security guard.  He reported working for several 
years as a painter until his knee injury.  Mental status 
examination revealed the veteran to be alert and oriented but 
uncooperative.  His dress was casual and appropriate but 
dirty.  He exhibited some psychomotor retardation secondary 
to drowsiness, and his mood was sad.  Affect was constricted 
but appropriate.  There was no flight of ideas or looseness 
of associations and no auditory, visual, or tactile 
hallucinations.  Mini-mental status examination was 28/30.  
During the veteran's treatment regimen, he complained of 
increased nightmares and flashbacks, but the report reflects 
no details as to the nature of the nightmares or flashbacks.  
He was prescribed Trazodone.  Axis I diagnosis was heroin and 
cocaine dependence and PTSD.  Axis V was assessed as 50.

In a statement received in December 1999, the veteran 
informed the RO that he was unable to report for an 
examination because he had been incarcerated since July 1999 
for violating his parole.  The veteran related that the 
specific violation was that he quit what he termed was a 
dead-end job.

The veteran's representative asserts that the July 1996 
examination report should be disregarded, as the examiner did 
not have access to the claims file and he was subsequently 
dismissed due to his alleged mistreatment of PTSD patients.  
No specifics are provided

Applicable laws and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (April 10, 2000).

The rating criteria for mental disorders were changed, 
effective November 7, 1996.  The RO considered the veteran's 
claim under both the prior and current criteria, so the Board 
may do likewise.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the prior rating criteria for PTSD, consideration is 
given to reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.  "Mild" social and 
industrial impairment, with emotional tension or other 
evidence of anxiety productive of mild impairment, warranted 
a 10 percent evaluation.  38 C.F.R. § 4.132, DC 9411 (1996).  
Psychoneurotic symptoms which were productive of "definite" 
impairment warranted a 30 percent evaluation.  Id.  
Psychoneurotic symptoms productive of "considerable" 
impairment warranted 50 percent evaluation.  Id.
 
In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
then named United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, 
the term "mild," the criterion for a 10 percent evaluation, 
was defined as "of moderate strength or intensity, and as 
applied to disease, not severe or dangerous."  The word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30-
percent degree of disability for purposes of rating claims 
based on certain mental disorders, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large.  The VA, 
including the Board, is bound by this interpretation of the 
terms.  38 U.S.C.A. § 7104(c) (West 2002).

Analysis

The Board notes the veteran's representative's assertions as 
concerns the July 1996 examination but finds no basis in the 
claims file to disregard the examination results.  The Board 
further notes that, while the examiner noted that he did not 
have access to the claims file, he did have access to the VA 
electronic record of the veteran's November 1995 admission 
for inpatient treatment, which is the event that brought him 
within the VA claims process.  In light of the state of the 
file at that point in time, the Board finds that the examiner 
was not deprived of any factual information which would have 
impacted his examination, as he based his findings and 
diagnosis on his interview and assessment of the veteran.

The Board finds that, for the period prior to August 31, 
2000, the veteran is appropriately evaluated at 10 percent, 
as his disability did not more nearly approximate a higher 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The evidence set forth 
above readily reflects that the primary symptomatology 
manifested by the veteran was chronic drug abuse.  Thus, the 
seminal question presented in his appeal is whether his drug 
abuse was due to his PTSD.  The examiner at the July 1996 
examination observed that the veteran did not exhibit or 
articulate sufficient symptomatology to even warrant a 
diagnosis of PTSD.  He further opined that, based on his 
interview of the veteran, the veteran's drug abuse was not 
for self-medication or symptomatic relief, but because it 
[drug use] was there.  Thus, aside from his drug abuse, the 
November 1995 admission report reflects the veteran reported 
anxiety and depression and non-specific reports of nightmares 
and flashbacks.  The Board also notes that the subsequent 
discharge summaries reflect that the veteran related that the 
triggers for his drug abuse included physical pain, and his 
primary physical ailment was his non-service-connected knee 
surgery residuals.  The Board finds that the higher rating of 
30 percent for the period prior to August 31, 2000, is not 
warranted, as the veteran's PTSD did not more nearly 
approximate the criteria for the higher rating.

The discharge summaries of his 1997 inpatient treatments 
reflect that he was still residing with his wife until 
September, and that he had worked several years as a painter, 
until his knee injury.  Further, the veteran reported a close 
relationship with his mother, as reflected by the impact of 
her death on him, and that he was employed until 1999.  The 
Board again notes that the discharge summaries reflect that 
the veteran related his physical pain as the first reason for 
his drug usage.  The September 1997 discharge summary which 
recorded his report of increased nightmares and flashbacks 
provided no specifics of the flashbacks or nightmares.

As of November 7, 1996, the Board finds that the veteran's 
PTSD did not more nearly approximate the higher, 30 percent 
evaluation under the current criteria, which provides: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.130, DC 9411 (2004).

The medical evidence of record shows that the veteran's 
mental status examinations conducted at his hospitalizations 
reflect that his PTSD manifested hardly any of the current 
criteria for a 30 percent rating.  The mental status 
examinations revealed him to be alert and oriented, his 
thought processes to be intact, as shown by his abstractions 
by proverbs, which were good, and he exhibited a good fund of 
knowledge and judgment by testing.  To the extent that the 
veteran's mood and motivation were disturbed, it was due to 
his drug abuse, not his PTSD.  Thus, on and after November 7, 
1996, his PTSD did not more nearly approximate a 30 percent 
evaluation under the current criteria.  38 C.F.R. §§ 4.3, 
4.7.

Factual background
Period beginning on August 31, 2000

A June 2000 VA Discharge Summary reflects that the veteran 
was admitted for psychiatric treatment when he presented one 
day after release from incarceration and complained of 
intrusive thoughts and homicidal ideation.  He reported that 
his increased depression was stable during his incarceration, 
and that he slept only two to three hours a night, even on 
Trazodone.  The veteran reported intrusive thoughts of 
Vietnam and his combat experiences there.  Mental status 
examination revealed the veteran's speech to be regular an 
unpressured and his mood depressed.  His affect was mildly 
irritable and angry.  He reported feelings of homicide 
ideation, though not at anyone in particular, but he would 
harm or kill anyone who sought to harm him.  He related that 
his symptoms were exacerbated by Memorial Day.  He denied 
suicide ideation, articulating that that would be wrong.  He 
denied auditory or visual hallucinations and there was no 
evidence of delusion.  Thought process was goal directed, and 
he was alert and oriented times four.  Immediate, recent, and 
remote memory were 3/3 after five minutes.  Fund of knowledge 
was good, and insight and judgment were fair.  Upon 
admission, the veteran was started immediately on his 
previous psychiatric medications of Desipramine and 
Trazodone.  After noting a poor response, the Desipramine was 
slowly tapered and Nefazodone was started.  The veteran 
reported continued improvement in his sleep and mood and that 
he no longer had nightmares on Olanzepine.  At discharge, the 
veteran reported feeling significantly less depressed, 
improvement in his sleep, and he denied any psychotic 
symptoms or suicide or homicide ideation.  The Axis I 
diagnosis at discharge was PTSD and heroin and cocaine 
dependence in remission.  Axis V was 55.  At an outpatient 
follow-up in June 2000, the veteran's psychiatric care 
provider noted that the veteran reported still feeling anger 
which was helped by Olanzepine and that he had various 
triggers, such as the sound of helicopters, and that he 
continued to have intrusive thoughts, nightmares, and anxiety 
attacks.  The provider noted that he was to continue his 
medications.

The August 2000 VA examination report reflects that the 
examiner noted that he conducted a review of the claims file.  
The report reflects that the veteran reported that he was 
currently unemployed, and reported that his reentry into 
civilian society after his military service was an emotional 
roller coaster.  He reported that he held in excess of 20 
jobs, with the longest one having been at a metal shop for a 
year.  The veteran reported having received treatment at a 
Vet Center for nine months from 1996 to 1997, and he reported 
multiple admissions for drug abuse.  He reported that he was 
currently taking Trazodone, Nefazodone, and Olanzapine.  The 
mental status examination revealed the veteran to be alert 
and oriented times three.  He showed no indications of 
psychomotor abnormality and no pressuring of speech.  His 
thoughts were essentially clear, cogent, and coherent.  He 
reported difficulties with poor sleep and occasional auditory 
hallucinations where he hears people speaking in Vietnamese.  
As concerned visual hallucinations, the veteran described 
some peripheral illusions of objects moving, but without 
discernable shape.  The veteran also complained of poor 
concentration.  The veteran reported that being near woods or 
trees trigger flashbacks, aircraft sounds were disturbing, 
and that exposure to persons of Asian descent and their 
language made him anxious, as well as the sight of bamboo.  
His avoidance actions included avoiding movies and 
documentaries, not talking about his war experiences, 
isolating himself, and by staying close to home.  He reported 
few gainful activities or leisure time interests, and he 
reported that held in his anger and rage.  He reported 
hypervigilence of going from window to window like he was on 
guard duty, and that he frequently locked himself in his 
bedroom at home.  His arousal patterns were manifested by 
poor sleep and feelings of volcanic rage.  The veteran 
related that his marriage broke up due to his poor sleep and 
because his wife was afraid of him.  The veteran reported 
that both his alcohol and drug abuse habits started in 
Vietnam, where he used them to help with a depressed and 
anxious mood.  The examiner noted the veteran's inpatient 
treatment of June 2000, and the fact that the veteran 
presented a form signed by his psychiatric care provider 
which stated that the veteran had severe PTSD.  The examiner 
rendered an Axis I diagnosis of PTSD, chronic, and heroin and 
cocaine dependence, in complete remission times 15 months.  
Axis V was assessed at 50.

Parenthetically, the Board notes no forms in the claims file 
signed by the veteran's VA psychiatric care provider as noted 
by the examiner.  The claims file does, however, reflect a 
statement by the veteran's care provider dated in April 2001.

Records received from the SSA reflect that the veteran 
applied for benefits in July 2000 and was awarded benefits in 
October 2000, effective June 2000.  The primary basis of the 
award was an anxiety related disorder, and the secondary 
basis was substance addiction.  The September 2000 
psychological examination conducted for SSA reflects that the 
veteran reported he could not function, he stayed in the 
house, and that his feelings did not allow him to interact 
with people.  He reported flashbacks with anxiety in open or 
closed places, and that he was advised to attend a VA PTSD 
treatment program.  He denied any current drug or alcohol 
use, and reported no change in sleep pattern, which was still 
disturbed if he did not take Trazadone.  The veteran reported 
that he attended individual counseling once a week, and the 
rest of the time he sat around home.  He reported that he 
liked bowling but did not because of the crowd, and that he 
liked chess but couldn't "handle the social process."  He 
reported that he did not drive, go to the store, the mall, or 
restaurants.  The mental status examination revealed the 
veteran to respond only when asked a question and he was 
alert.  He teared slightly when he mentioned his mother's 
death.  Motor behavior was normal.  The veteran described his 
mood as tensed and depressed and he denied suicide ideation 
or intent.  The examiner assessed his mood as somewhat 
restricted but consistent with his mood.  The veteran was 
oriented times four.  Attention and concentration were 
adequate, and his short-term memory was good, and his long-
term memory for personal data was intact.  No period of 
amnesia was reported and there was no evidence of 
confabulation or aphasia.  His fund of information was 
consistent with his level of education, and abstraction was 
fair to good.  The veteran's insight into his condition 
appeared limited, as he tended to minimize the impact of his 
drug dependence.  The examiner rendered an Axis I diagnosis 
of PTSD and heroin and cocaine dependence in remission.  Axis 
II was personality disorder not otherwise specified, and Axis 
V was assessed as 45.  The examiner observed that, to avoid 
substance abuse relapse and to reduce the severity of the 
PTSD, the veteran should remain in outpatient substance abuse 
treatment for an extended time and also follow the advice to 
enter a VA PTSD program.  The SSA Functional Assessment 
reflects that, with continued treatment and compliance, the 
veteran could be expected to show significant improvement in 
the next 12 to 18 months.

A January 2001 VA psychiatry consult reflects that the 
veteran was admitted for  heroin intoxication after he his 
family found him in the bathtub and unresponsive.  The 
veteran reportedly had an 18-month abstinence.  He related 
that perhaps his body did not tolerate his usual dosage after 
not using it for so long.  He reported that he had felt 
depressed and that Christmas was always difficult.  He 
related that he used heroin to help with his anxiety and 
depression, though he knew it did not work.  Mental status 
examination revealed the veteran to have a depressed mood and 
restricted affect but no other psychological symptoms.  He 
became irritable only when told he would not be admitted.  
Remote and recent memory were intact.  He was not actively 
suicidal, homicidal, or psychotic but future oriented and 
contracted for safety.  Axis I diagnosis was heroin 
dependence, history of cocaine dependence, rule out alcohol 
abuse, heroin intoxication, recent, substance induced mood 
disorder, and history of PTSD.  Axis V was assessed at 60/60 
and he was released for outpatient treatment, as he was 
deemed not to meet the criteria for admission.

An April 2001 treatment note reflects that the veteran 
reported being on the Methadone program but had used heroin 
two days earlier.  An April 2001 treatment note by the 
veteran's VA psychiatric provider reflects that the veteran 
reported that the extra Serzone had helped.  He reported his 
sleep as marginal and that he had crying spells, but not as 
often, intrusive thoughts, and feeling hopeless and unable to 
fit in.  The provider noted the veteran's mood to be mildly 
dysphoric but noted no other symptoms.  Axis I diagnosis was 
PTSD and heroin and cocaine dependence in remission.  Axis V 
was assessed as 60.  In a letter dated in April 2001, the 
veteran's provider reported that the veteran was totally and 
permanently disabled by his PTSD and he is unemployable.  The 
provider related no details or basis for that opinion, which 
was dated the same day as the treatment note.

The veteran's April 2001 notice of disagreement reflects that 
he asserted that his behavior and incarceration from 1995 
through August 2000 are indicative of severe PTSD 
symptomatology.  In his substantive appeal, the veteran 
asserted that there is no rational basis for the RO not 
having evaluated his PTSD at 100 percent, or in the 
alternative having awarded him unemployability.  He also 
asserted that the RO did not consider his provider's April 
2001 letter, and that the SSA examination which assessed Axis 
V as 45 shows that he should be rated at 100 percent.  The 
veteran's representative essentially rearticulates these 
assertions in the October 2003 informal hearing.

An October 2001 treatment note reflects that the veteran 
reported that the events of September 11, 2001, aggravated 
his PTSD but stated that he was holding up rather well and 
that he had continued to take his medications and see 
psychiatry.  A March 2002 VA treatment note reflects that the 
veteran's PTSD was assessed as stable.  A May 2002 VA 
treatment note reflects that the veteran reported that he 
still stayed in all the time, and that he had very little 
social life.  He acknowledged his avoidance, reported that 
his sleep was better, though he felt it still was 
compromised, and that the new medication helped.  He also 
reported that he occasionally heard voices.  Mental status 
examination revealed the veteran to have a despairing mood 
and restricted affect but no other abnormalities.  He was 
alert to all spheres, and he denied suicidal or homicidal 
ideation.  The examiner rendered a diagnosis of anxiety 
disorder and PTSD.

Applicable law and regulation

The legal standard for evaluating disabilities is  forth 
above and is incorporated here by reference.  Further, under 
the prior rating criteria, "severe" impairment warrants a 70 
percent evaluation, and a 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected so as to result in virtual isolation in 
the community and that there be total incapacitation due to 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; and the veteran 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).
 
The current rating criteria provide that, a 70 percent 
evaluation applies when a veteran's occupational and social 
impairment reflects deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411 (2004).  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent evaluation.  Id.

Analysis

Initially, the Board notes the veteran's and his 
representative's assertions as concern the issue of TDIU.  
That issue, as noted in the Introduction, is not before the 
Board.  The Board first finds that the evidence of record 
shows that the veteran's PTSD does not more nearly 
approximate a higher, 70 percent evaluation under the current 
criteria.  38 C.F.R. §§ 4.3, 4.7.  The several mental status 
examinations simply show the veteran to not have manifested 
panic attacks, obsessional rituals, suicidal ideation, or 
spatial disorientation.  The veteran's depressive episodes 
have been recurrent but not continuous.  The only component 
of the 70 percent criteria the veteran arguably has 
manifested is the inability to establish and maintain 
effective relationships.  Nonetheless, even when 38 C.F.R. 
§§ 4.21 and 4.3 are taken into account, the veteran's PTSD 
does not more nearly approximate a 70 percent evaluation 
under the current criteria.  Id.

Thus, if the veteran's PTSD is to be found to more nearly 
approximate a 70 percent, or higher, evaluation, it must be 
under the prior criteria.  The Board finds that it does not.  
38 C.F.R. §§ 4.3, 4.7.  The evidence of record shows that, 
while the veteran's PTSD causes considerable social and 
industrial impairment, it does not show severe impairment.  
The Board notes that VAOPGCPREC 9-93 observed that the prior 
rating criteria were for the purpose of assessing the degree 
to which a mental disorder impaired industrial and social 
activity and not the severity of the mental disorder itself.  
Id., at p. 3.  VAOPGCPREC 9-93 also observed that the 
definite impairment represented by a 30 percent evaluation 
meant that the disability fell between low of moderate and 
the high of rather large.  Id., at 5.  In light of the fact 
that the veteran is currently evaluated at 50 percent, which 
would represent a rather large impairment, the Board finds 
that the evidence of record does not show his PTSD to cause a 
larger impairment, which logically would be at least very 
large.  The Board finds that the evidence clearly shows the 
veteran's PTSD to cause considerable impact on his ability to 
establish and maintain effective social relationships and on 
his ability to obtain and maintain employment.  The Board 
finds, however, that his PTSD does not more nearly 
approximate the higher, 70 percent evaluation represented by 
severe impairment, as the medical evidence shows the 
veteran's symptoms to be responsive to his medication.  The 
Board notes that the SSA examination, though it assessed Axis 
V at 45, reflected that the veteran was expected to show 
improvement if he continued in treatment.  The Board further 
notes that the several treatment entries reflect the veteran 
reporting that, although his symptoms were still present, 
they abated when he was compliant with his medications.  It 
is also noteworthy that the veteran's VA provider in April 
2001 assessed Axis V at 60.  Further, even in the note of May 
2002, where the veteran reported hearing voices, his provider 
noted only a despairing mood and restricted affect and 
increased the veteran's dosage of Remeron and Zyprexia.  
Thus, the Board finds that the veteran's PTSD does not more 
nearly approximate a 70 percent evaluation.  Further, neither 
does he more nearly approximate a 100 percent evaluation, as 
does not manifest any of the psychiatric symptoms which have 
him bordering on gross repudiation of reality.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD for the period prior to August 31, 2000, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD for the period beginning on August 31, 2000, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


